 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     LAUSTEVEION JOHNSON,
10                                                          Case No.: 2:15-cv-0884-JAD-NJK
            Plaintiff(s),
11                                                          Order
     v.
12                                                          (Docket Nos. 128, 129)
13   NORTHERN NEVADA CORRECTIONAL
     CENTER, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendants’ motion to file an individual proposed pretrial order
17 or, in the alternative, for an extension of time to file a joint proposed pretrial order. Docket No.
18 128. Also pending before the Court is Plaintiff’s motion for an extension of time to file the joint
19 pretrial report. Docket No. 129.
20         Defendants submit that additional time is needed to produce a joint pretrial order because
21 Defendants sent Plaintiff’s counsel a proposed joint pretrial order, but did not receive a response.
22 Docket No. 128 at 2. Defendants request that the Court permit them to file a proposed pretrial
23 order individually. Id. In the alternative, Defendants request that the Court grant an extension to
24 prepare a proposed joint pretrial order. Id.
25         Plaintiff submits that his counsel has had trouble making an appointment to visit him in
26 custody. Docket No. 129 at 1-2. Plaintiff further submits that his counsel was finally able to meet
27 with him telephonically on July 8, 2019. Id. at 2. Additionally, Plaintiff submits that his counsel
28 has spoken with Defendants’ counsel and needs more time to meet with Plaintiff. Id.

                                                    1
 1         For good cause shown, Defendants’ motion, Docket No. 128, is GRANTED in part and
 2 DENIED in part. Plaintiff’s motion, Docket No. 129, is GRANTED. The parties must file a joint
 3 proposed pretrial order no later than August 7, 2019.
 4         IT IS SO ORDERED.
 5         Dated: July 15, 2019
 6                                                         _______________________________
                                                           NANCY J. KOPPE
 7                                                         United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
